DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed 6/8/2021 is entered and fully considered. In view of the amendment the 112 rejection is removed. 
	The amendment defines C’ as a carbene (a neutral coordinating atom). The bidentate ligand is therefore a subgenus of the -C-X- ligand, where X is a neutral coordinating atom. The subgenus is supported in applicant’s specification where it describes the -C-X- ligand (AA) states that X can be carbene [0039]. The C-C’ ligand is an AA ligand with the appropriate X and H groups in [0048]. In addition, the C’ ligand should have been interpreted as a neutral ligand in the previous interpretation in order to maintain charge neutrality with the Os(IV) central atom.
	A new prior art search was performed to reflect C’ as a neutral carbene instead of an anionic carbon, but no new prior art was found.
Allowable Subject Matter
Claims 1-20 are allowed.
	The examiner was unable to find prior art teaching the claimed formula for an osmium(IV) complex. As previously indicated, the closest prior art is YAMAZAKI (US 2007/0059551).
YAMAZAKI teaches a tetradentate ligand: 

    PNG
    media_image1.png
    126
    115
    media_image1.png
    Greyscale

	L11-14 can be coordinating atoms of nitrogen, oxygen or carbon [0037].
	L15 can be monodentate or tetradentate [0047].
	The specific examples in YAMAZAKI includes:

    PNG
    media_image2.png
    154
    153
    media_image2.png
    Greyscale

	The ligand uses 2 neutral nitrogens from pyridine and two anionic nitrogens from imidazole. The reference teaches a metal ion of Pt in that example but further teaches that the metal ion in the complex is not limited and can be an osmium ion [0027]. The examiner notes that an osmium ion can generally include oxidation states, +2, +3, +4, +6 and +8. However, in the above compound there are only 2 anionic nitrogens which means that the Pt is Pt(II) to achieve charge neutrality of the complex. The reference does not teach or suggest using Os(IV) in the above compound because it would disrupt the charge balance and does not show any examples of a non-neutral metal complex.
	The reference also teaches an Ir(III) metal ion in a neutral complex but does not teach a metal (IV) with a tetradentate ligand where the tetradentate only includes 2 anionic coordinating atoms: 

    PNG
    media_image3.png
    152
    155
    media_image3.png
    Greyscale


The other compound claim does not use a tetradentate ligand and uses a formula:

    PNG
    media_image4.png
    108
    120
    media_image4.png
    Greyscale


	The examiner was unable to find prior art teaching a bidentate ligand with an anionic carbon and carbene coordinating atoms with 2 neutral monodentate coordinating atoms and 3 hydrides.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712